DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The present application, filed on 10/13/2020, in which claims 1-4 were presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the strap comprises a foam band to block particles from reaching the wearer's face (claim 4).” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the strap comprises a foam band to block particles from reaching the wearer's face (claim 4).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the limitation “a bottom edge of the safety shield from below the wearer’s chin” in lines: 5-6 is claiming a human organism. Examiner suggests changing the limitation to “a bottom edge of the safety shield configured to be below the wearer’s chin”.
Claims 2-4 are rejected because they depend directly or indirectly on rejected
claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. “Reese” (US Patent 6,213,125).
Regarding claim 1, Reese discloses a face shield (10. Fig. 9) comprising: a safety shield (14, Fig. 9) configured such that when a wearer wears the face shield, the safety shield covers the wearer from the wearer's forehead to below the wearer's chin (“configured such…chin” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes as shown in Fig. 9); a strap (42) configured to secure the safety shield onto the wearer's head (examiner notes as shown in Fig. 9); and a membrane (34, Col. 7, lines: 5-8) that adheres to a bottom edge of the safety shield (24) from below the wearer's chin (examiner notes as shown in Fig. 9) and configured to be tucked into the wearer's clothing (“configured to…clothing” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
	Reese does not explicitly disclose a water resistant membrane.
	However, one of ordinary skill in the art would recognize every material is water resistant to a degree, even a “draping material” (Col. 7, lines: 5-8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a membrane, such as a “draping material” as disclosed by Reese, that is water resistant, to a degree, in order to prevent the wearer from getting wet while in use. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Paoluccio et al. “Paoluccio” (US Patent 4,965,887).
	Regarding claim 2, Reese discloses the invention substantially as claimed above.
	Reese does not disclose a water-resistant back sheet.
	However, Paoluccio teaches yet another face shield, wherein Paoluccio teaches a water-resistant back sheet (15, Fig. 1, 8, Col. 5, lines: 52-60) configured such that the face shield, when worn, completely surrounds the wearer's head (“configured such…head” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify face shield as disclosed by Reese, by incorporating a water-resistant back sheet as taught by Paoluccio, in order to prevent the wearer’s head from getting wet or contaminated while the face shield is in use.

	Regarding claim 3, Reese in view of Paoluccio disclose the back sheet (15, Fig. 1 and 8 of Paoluccio) is removably attached to the safety shield (Col. 5, lines; 38-44).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Machson (US Patent 5,732,410).
	Regarding claim 4, Reese discloses the invention substantially as claimed above.
	Reese does not disclose a foam band.
	However, Machson teaches yet another face shield, wherein Machson teaches a foam band (14, Fig. 1) to block particles from reaching the wearer's face (Fig. 1 and 3, examiner notes element 14 is capable of blocking particles from reaching the wearer’s face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face shield as disclosed by Reese, by incorporating a foam band as taught by Machson, in order cushion the forehead and provide airflow to the face of the wearer by not having shield pressed directly against wearer’s face


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732    

/KHALED ANNIS/Primary Examiner, Art Unit 3732